



Exhibit 10.4


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is made and entered into
this 2nd day of July, 2018 (the “Effective Date”) by and between Evofem
Biosciences, Inc., a Delaware corporation (“Company”), and Russ Barrans
(“Executive”).
1.Roles and Duties.
(a)    Chief Commercial Officer Role. Subject to the terms and conditions of
this Agreement, Company shall employ Executive as its Chief Commercial Officer
reporting to the Company’s Chief Executive Officer (“CEO”). The Executive shall
have such duties and responsibilities as are reasonably determined by the CEO
and are consistent with the duties customarily performed by a Chief Commercial
Officer of a similarly situated company in the United States. Executive accepts
such employment upon the terms and conditions set forth herein, and agrees to
perform such duties and discharge such responsibilities to the best of
Executive’s ability. During Executive’s employment, Executive shall devote all
of Executive’s business time and energies to the business and affairs of the
Company. Notwithstanding the foregoing, nothing herein shall preclude Executive
from (i) performing services for such other companies as the Company may
designate or permit; (ii) serving, with the prior written consent of the
Company’s Board of Directors (“Board”), which consent shall not be unreasonably
withheld, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
or charitable, educational or civic organizations; (iii) engaging in charitable
activities and community affairs; and (iv) managing Executive's personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii), (iii) and (iv) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive's duties and responsibilities hereunder.
2.    Term of Employment.
(a)    Term. Subject to the terms hereof, Executive’s employment hereunder shall
continue until terminated hereunder by either party (such term of employment
referred to herein as the “Term”).
(b)    Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder shall terminate upon the earliest to occur of
the following and in accordance with the following:
(i)    Death. Immediately upon Executive’s death;
(ii)    Termination by the Company.
(A)    If because of Executive’s Disability (as defined below in Section 2(c)),
written notice by the Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be


1



--------------------------------------------------------------------------------





effective on the date of such notice or such later date as specified in writing
by the Company;
(B)    If for Cause (as defined below in Section 2(d)), written notice by the
Company to Executive that Executive’s employment is being terminated for Cause,
which termination shall be effective on the date of such notice or such later
date as specified in writing by the Company; provided that if prior to the
effective date of such termination Executive has cured the circumstances giving
rise to the Cause (if capable of being cured as provided in Section 2(d)), then
such termination shall not be effective; or
(C)    If by the Company for reasons other than under Sections 2(b)(ii)(A) or
(B), written notice by the Company to Executive that Executive’s employment is
being terminated, which termination shall be effective thirty (30) days after
the date of such notice.
(iii)    Termination by Executive.
(A)    If for Good Reason (as defined below in Section 2(e)), written notice by
Executive to the Company that Executive is terminating Executive’s employment
for Good Reason and that sets forth the factual basis supporting the alleged
Good Reason, which termination shall be effective thirty (30) days after the
date of such notice; provided that if prior to the effective date of such
termination the Company has cured the circumstances giving rise to the Good
Reason if capable of being cured as provided in Section 2(e), then such
termination shall not be effective; or
(B)    If without Good Reason, written notice by Executive to the Company that
Executive is terminating Executive’s employment, which termination shall be
effective no fewer than thirty (30) days after the date of such notice unless
such notice period is waived, in whole or in part, by the Company.
Notwithstanding anything in this Section 2(b), the Company may at any point,
under the conditions set forth in Section 2(b)(ii)(B), terminate Executive’s
employment for Cause prior to the effective date of any other termination
contemplated hereunder; provided that if prior to the effective date of such
for-Cause termination Executive has cured the circumstances giving rise to the
Cause (if capable of being cured as provided in Section 2(d)), then such
termination shall not be effective.
(c)    Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean Executive’s incapacity or inability to perform Executive’s duties and
responsibilities as contemplated herein by reason of a medically determinable
mental or physical impairment for one hundred twenty (120) days or more within
any one (1) year period (cumulative or consecutive), which impairment can
reasonably be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months.


2

--------------------------------------------------------------------------------





The determination that Executive is disabled hereunder, if disputed by the
parties, shall be resolved by a physician reasonably satisfactory to Executive
and the Company, at the Company’s expense, and the determination of such
physician shall be final and binding upon both Executive and the Company.
Executive hereby consents to such examination and consultation by a physician.
The Company will keep all information it receives as a result of such inquiry
and determination confidential and will not use it for any purpose other than in
connection with exercising its rights under this Agreement.
(d)    Definition of “Cause”. As used herein, “Cause” shall mean: (i)
Executive’s conviction of (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (ii) Executive’s willful failure or
refusal to comply with lawful directions of Executive’s supervisor or the Board,
which failure or refusal continues for more than five (5) business days after
written notice is given to Executive, which notice sets forth in reasonable
detail the nature of such failure or refusal; (iii) willful and material breach
by Executive of a material written Company policy or this Agreement, provided
Executive does not cure such breach witihin five (5) business days after
receiving written notice of the alleged breach; or (iv) misconduct by Executive
that materially damages the Company or any of its affiliates. Except in the case
of (ii) above, it is not necessary that the Company’s finding of Cause occur
prior to Executive’s termination of service. If the Company determines,
subsequent to Executive’s termination of service, that prior to Executive’s
termination, Executive engaged in conduct which would constitute “Cause” (other
than pursuant to (ii) above), then Executive shall have no right to any benefit
or compensation under this Agreement.
(e)    Definition of “Good Reason”. As used herein, “Good Reason” shall mean:
(i) relocation of Executive’s principal business location to a location more
than fifty (50) miles from Executive’s then-current business location; (ii) a
material diminution in Executive’s duties, authority or responsibilities, which
shall include, without limitation, Executive no longer peforming policy making
or similar functions associated with Executive’s services as an officer of a
Company registered under the Securities Exchange Act of 1934, as amended; (iii)
a reduction in Executive’s then in effect Base Salary by more than 10% and in a
manner inconsistent with other officers of the Company having similar authority;
or (iv) willful and material breach by the Company of its covenants and/or
obligations under this Agreement; provided that, in each of the foregoing
clauses (i) through (iv) (A) Executive provides Company with written notice that
Executive intends to terminate Executive’s employment hereunder for one of the
grounds set forth in this Section 2(e) within thirty (30) days of such ground
occurring, (B) if such ground is capable of being cured, Company has failed to
cure such ground within a period of thirty (30) days from the date of such
written notice, and (C) Executive terminates by written notice Executive’s
employment within sixty-five (65) days from the date that Executive provides the
notice contemplated by clause (A) of this Section 2(e). For purposes of
clarification, the above-listed conditions shall apply separately to each
occurrence of Good Reason, and failure to adhere to such conditions in the event
of Good Reason shall not disqualify Executive from asserting Good Reason for any
subsequent occurrence of Good Reason. For purposes of this Agreement, “Good
Reason” shall be interpreted in a manner, and limited to the extent necessary,
so that it shall not cause adverse tax consequences for either party with
respect to Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”) and any successor statute, regulation and guidance
thereto.


3

--------------------------------------------------------------------------------





3.    Compensation.
(a)    Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) equal to Executive’s current base salary, as adjusted from time to
time. The Base Salary shall be payable in substantially equal periodic
installments in accordance with the Company’s payroll practices as in effect
from time to time. The Company shall deduct from each such installment all
amounts required to be deducted or withheld under applicable law or under any
employee benefit plan in which Executive participates. The Board or an
appropriate committee thereof shall, on an annual basis, review the Base Salary,
which may be adjusted upward or downward at the Company’s discretion.
(b)    Annual Performance Bonus. Executive shall be eligible to receive an
annual cash bonus (the “Annual Performance Bonus”), with the target amount of
such Annual Performance Bonus equal to forty percent (40%) of Executive’s Base
Salary in the year to which the Annual Performance Bonus relates; provided that
the actual amount of the Annual Performance Bonus may be greater or less than
such target amount. The amount of the Annual Performance Bonus shall be
determined by the Board or an appropriate committee thereof in its sole
discretion, and shall be paid to Executive no later than March 15th of the
calendar year immediately following the calendar year in which it was earned.
Except as provided in Section 4, Executive must be employed by the Company on
the last day of the applicable fiscal year to which the Annual Performance Bonus
relates in order to be eligible for, and to be deemed as having earned, such
Annual Performance Bonus. The Company shall deduct from the Annual Performance
Bonus all amounts required to be deducted or withheld under applicable law or
under any employee benefit plan in which Executive participates.
(c)    Equity. In addition to any equity awards currently outstanding, Executive
will be eligible to be considered for the grant of stock options and/or other
equity-based awards commensurate with Executive’s position and responsibilities.
The amount, terms and conditions of any stock option or other equity-based award
will be determined by the Board or an appropriate committee thereof in its
discretion and set forth in the applicable equity plan and other documents
governing the award.
(d)    Vacation. Executive shall also be entitled to vacation time off in
accordance with the Company’s then in effect vacation policy applicable to
Executive.
(e)    Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior executives.
Executive understands that, except when prohibited by applicable law, the
Company’s benefit plans and fringe benefits may be amended by the Company from
time to time in its sole discretion. The terms of any such benefits shall be
governed by the applicable plan documents and Company policies in effect from
time to time (and, to the extent this Agreement conflicts with such terms, the
terms of such benefit plans shall govern).
(f)    Reimbursement of Expenses. The Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of the Company’s business in accordance with the Company’s policies
with respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the


4

--------------------------------------------------------------------------------





date that such business expense is incurred. All reimbursements provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(g)    Indemnification. Executive shall be entitled to indemnification with
respect to Executive’s services provided hereunder pursuant to Delaware law, the
terms and conditions of the Company’s certificate of incorporation and/or
by-laws, and the Company’s standard indemnification agreement for directors and
officers as executed by the Company and Executive. The Executive shall be
entitled to coverage under the Company’s Directors’ and Officers’ (“D&O”)
insurance policies that it may hold now or in the future to the same extent and
in the same manner (i.e., subject to the same terms and conditions) to which the
Company’s other executive officers are entitled to coverage under any of the
Company’s D&O insurance policies.
(h)    Forfeiture/Clawback. All compensation shall be subject to any forfeiture
or clawback policy established by the Company generally for senior executives
from time to time and any other such policy required by applicable law.
4.    Payments Upon Termination.
(a)    Definition of Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” means: (i) the portion of Executive’s Base Salary that has
accrued prior to any termination of Executive’s employment with Company and has
not yet been paid; (ii) accrued but unused paid time off, if any, pursuant to
the Company’s standard policy and practices; and (iii) the amount of any
expenses properly incurred by Executive on behalf of the Company prior to any
such termination and not yet reimbursed. Executive’s entitlement to any other
compensation or benefit under any Company plan shall be governed by and
determined in accordance with the terms of such plans, except as otherwise
specified in this Agreement.
(b)    Termination by the Company for Cause. If Executive’s employment hereunder
is terminated by the Company for Cause, then the Company shall pay the Accrued
Obligations to Executive within the time provided by law and the Company shall
have no further obligations to Executive under this Agreement.
(c)    Termination by Executive Without Good Reason. If Executive’s employment
hereunder is terminated by Executive without Good Reason, then the Company shall
pay the Accrued Obligations to Executive within the time provided by law and the
Company shall have no further obligations to Executive under this Agreement.


5

--------------------------------------------------------------------------------





(d)    Termination as a Result of Executive’s Disability or Death. If
Executive’s employment hereunder terminates as a result of Executive’s
Disability or death, the Company shall pay to Executive (or Executive’s estate)
within the time provided by law (i) the Accrued Obligations; (ii) any accrued
and unpaid Annual Performance Bonus for the prior fiscal year; and (iii) the Pro
Rated Bonus (as defined below) and, shall have no further obligations with
respect to any benefit or compensation under this Agreement to Executive
hereunder. As used in this Section 4, “Pro Rated Bonus” shall mean an amount in
cash equal to the target Annual Performance Bonus for which Executive would have
been eligible with respect to the year in which termination of Executive’s
employment occurs multiplied by a fraction, the numerator of which is the number
of days during which Executive is employed by the Company during the year of
termination and the denominator of which is 365.
(e)    Termination by the Company Without Cause or by Executive For Good Reason.
Subject to Section 4(f) below, in the event that Executive’s employment is
terminated by action of the Company other than for Cause, or Executive
terminates Executive’s employment for Good Reason, then, in addition to the
Accrued Obligations and any accrued and unpaid Annual Performance Bonus for the
prior fiscal year, Executive shall receive the following, subject to the terms
and conditions described in Section 4(g):
(i)    Severance Payments. A lump sum payment in an amount equal to twelve (12)
months in value of Executive’s then-current Base Salary, less all customary and
required taxes and employment-related deductions, which payment shall be made in
the first payroll following the date on which the Release required by Section
4(g) becomes effective and non-revocable.
(ii)    Pro Rata Bonus. Payment of the Pro Rated Bonus, after deduction of all
amounts required to be deducted or withheld under applicable law (which payment
shall be made in the first payroll following the effective date of the Release).
(iii)    Equity Acceleration. On the date of termination of Executive’s
employment, Executive shall vest in fifty percent (50%) of any and all unvested
equity awards outstanding as of the date of Executive’s termination and this
provision shall supersede any vesting acceleration provision contained in any
equity award agreement outstanding on the Effective Date.
(iv)    Benefits Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
provide Executive medical insurance coverage to the same extent that such
insurance continues to be provided to similarly situated executives at the time
of Executive’s termination with the total cost of the regular premium for such
benefits to be paid by the Company (the “COBRA Payment”), until the earlier to
occur of: (i) twelve (12) months following Executive’s termination date, or (ii)
the date Executive becomes eligible for medical benefits with another employer.
Notwithstanding the foregoing, if Executive’s COBRA Payment would cause the
applicable


6

--------------------------------------------------------------------------------





group health plan to be discriminatory and, therefore, result in adverse tax
consequences to Executive, the Company shall, in lieu of the COBRA Payment,
provide Executive with an equivalent monthly cash payment, minus deduction of
all amounts required to be deducted or withheld under applicable law, for any
period of time Executive is eligible to receive the COBRA Payment. Executive
shall bear full responsibility for applying for COBRA continuation coverage and
the Company shall have no obligation to provide Executive such coverage if
Executive fails to elect COBRA benefits in a timely fashion.
Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the Release and
return of Company property under Section 6.
(f)    Termination by the Company Without Cause or by Executive For Good Reason
Following a Change in Control. In the event that a Change in Control of the
Company (as defined below) occurs and within a period of one (1) year following
the Change in Control, or ninety (90) days preceding the earlier to occur of a
Change in Control or the execution of a definitive agreement the consummation of
which would result in a Change in Control, Executive’s employment is terminated
other than for Cause, or during such period of time Executive terminates
Executive’s employment for Good Reason, then, in addition to the Accrued
Obligations and any accrued and unpaid Annual Performance Bonus for the prior
fiscal year, Executive shall receive the following, subject to the terms and
conditions described in Section 4(g):
(i)    The severance payments and benefits payments set forth in Section 4(e)(i)
and (iv), provided that the lump sum payment contemplated by Section 4(e)(i)
shall be based on eighteen (18) months in value of Base Salary, and the payments
contemplated by Section 4(e)(iv) shall be for a period of eighteen (18) months.
(ii)    On the date of termination of Executive’s employment, Executive shall
become fully vested in any and all equity awards outstanding as of the date of
Executive’s termination and this provision shall supersede any option
acceleration provision contained in any option agreement outstanding on the
Effective Date.
(iii)    A lump sum payment equal to the then target Annual Performance Bonus
amount multiplied by 1.5 (which payment shall be made in the first payroll
following the effective date of the Release).
Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the Release pursuant
to Section 4(g) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(f), Executive shall not be eligible for any of the severance payments
and benefits as provided in Section 4(e).
As used herein, a “Change in Control” shall have the meaning set forth in the
Company’s Amended and Restated 2014 Equity Incentive Plan (the “Equity Plan”);
provided, however, that for purposes of this Agreement a Change in Control shall
be deemed to have occurred in any transaction described in subsections (i) or
(ii) of Section 2.1(h) of the Equity Plan in which a majority of the members of
the board of directors


7

--------------------------------------------------------------------------------





of the continuing, surviving or successor entity, or parent thereof, immediately
after such transaction is comprised of Incumbent Directors (as defined in the
Equity Plan).
(g)    Execution of Release of Claims. The Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a release of claims
as described below (the “Release”). The Release shall contain reasonable and
customary provisions including a general release of claims against the Company
and its affiliated entities and each of their officers, directors, employees,
agents, attorneys and representatives as well as provisions concerning
non-disparagement, confidentiality, cooperation and the like. The Release must
be provided to Executive not later than fifteen (15) days following the
effective date of termination of Executive’s employment by the Company and
executed by Executive and returned to the Company within sixty (60) days after
such effective date. If Executive fails or refuses to return the Release within
such 60-day period, Executive’s severance payments and benefits to be paid
hereunder shall be forfeited.
(h)    No Other Payments or Benefits Owing. Except as expressly set forth
herein, the payments and benefits set forth in this Section 4: (a) shall be the
sole amounts owing to Executive upon termination of Executive’s employment for
the reasons set forth above, and Executive shall not be eligible for any other
payments or other forms of compensation or benefits; (b) shall be the sole
remedy, if any, available to Executive in the event that Executive brings any
claim against the Company relating to the termination of Executive’s employment
under this Agreement; and (c) shall not be subject to set-off by the Company or
any obligation on the part of Executive to mitigate or to offset compensation
earned by Executive in other pursuits after termination of employment, other
than as specified herein with respect medical benefits provided by another
employer.
5.    Proprietary Information. Executive expressly acknowledges that: (a) there
are competitive and proprietary aspects of the business of the Company; (b)
during the course of Executive’s employment, the Company shall furnish, disclose
or make available to Executive confidential and proprietary information and may
provide Executive with unique and specialized training; (c) such confidential
information and training have been developed and shall be developed by the
Company through the expenditure of substantial time, effort and money, and could
be used by Executive to compete with the Company; and (d) in the course of
Executive’s employment, Executive shall be introduced to customers and others
with important relationships to the Company, and any and all “goodwill” created
through such introductions belongs exclusively to the Company, including, but
not limited to, any goodwill created as a result of direct or indirect contacts
or relationships between Executive and any customers of the Company. In light of
the foregoing acknowledgements, and as a condition of continued employment
hereunder, Executive hereby reaffirms, confirms and approves the Proprietary
Information and Inventions Assignment Agreement previously entered into or
entered into on the date hereof as a binding obligation of the Executive,
enforceable in accordance with its terms.
6.    Property and Records. Upon the termination of Executive’s employment
hereunder for any reason or for no reason, or if the Company otherwise requests,
Executive shall: (a) return to Company all tangible business information and
copies thereof (regardless how such confidential information or copies are
maintained), and (b) deliver to the Company any property of the Company which
may be in Executive’s


8

--------------------------------------------------------------------------------





possession, including, but not limited to, devices, smart phones, laptops, cell
phones (the foregoing, “electronic devices”), products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same. Executive
may retain copies of any exclusively personal data contained in or on the
Company-owned electronic devices returned to the Company pursuant to the
foregoing. The foregoing notwithstanding, Executive understands and agrees that
the Company property belongs exclusively to the Company, it should be used for
Company business, and Executive has no reasonable expectation of privacy on any
Company property or with respect to any information stored thereon.
7.    Cooperation. During and after Executive’s employment, Executive shall
fully cooperate with the Company to the extent reasonable in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company (other than claims directly or
indirectly against Executive) which relate to events or occurrences that
transpired while Executive was employed by the Company. Executive’s cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after Executive’s employment, Executive also shall fully cooperate with the
Company to the extent reasonable in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by the Company. The Company shall reimburse Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this section.
8.    Code Sections 409A and 280G.
(a)    In the event that the payments or benefits set forth in Section 4 of this
Agreement constitute “non-qualified deferred compensation” subject to Section
409A, then the following conditions apply to such payments or benefits:
(i)    Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
the Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Section 409A shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 8(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.
(ii)    Notwithstanding any other provision with respect to the timing of
payments under Section 4 if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” of the Company (within the meaning of
Section 409A(a)(2)(B)(i) of


9

--------------------------------------------------------------------------------





the Code), then limited only to the extent necessary to comply with the
requirements of Section 409A, any payments to which Executive may become
entitled under Section 4 which are subject to Section 409A (and not otherwise
exempt from its application) shall be withheld until the first (1st) business
day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.
(b)    It is intended that each installment of the payments and benefits
provided under Section 4 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.
(c)    Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.
(d)    In the event the benefits provided by this Agreement, when aggregated
with any other payments or benefits received by Executive, would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such “Payment” shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary to
accomplish the purpose of this Section 8(d), reduction shall occur at the
election, in writing, of the Executive (provided, however, that such election
shall be subject to Company approval if made on or after the effective date of
the event that triggers the Payment) and may reduce cash payments, cancel
accelerated vesting of stock award, and/or reduce employee benefits in any order
or combination that maximizes the amount of the Reduced Amount. In the event
that acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, then the Company shall appoint
a nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to


10

--------------------------------------------------------------------------------





the determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish Executive and the Company with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon Executive and the Company.
9.    General.
(a)    Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or electronic mail transmission
provided acknowledgment of receipt of electronic transmission is provided; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt.
Notices to Executive shall be sent to the last known address in the Company’s
records or such other address as Executive may specify in writing.
Notices to the Company shall be sent to:
Evofem Biosciences, Inc.
Attn: General Counsel
12400 High Bluff Drive, Suite 600
San Diego, California 92130
Fax: 844-828-2010
Email: afitzpatrick@evofem.com
    
(b)    Modifications and Amendments. The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.
(c)    Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given and shall not constitute a continuing waiver or consent.
(d)    Assignment. The Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the


11

--------------------------------------------------------------------------------





Company’s business in which Executive is principally involved. Executive may not
assign Executive’s rights and obligations under this Agreement without the prior
written consent of the Company.
(e)    Governing Law/Dispute Resolution. This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the State of California without giving effect to the
conflict of law principles thereof. Any legal action or proceeding with respect
to this Agreement shall be brought in the courts of the State of California or
of the United States of America for the Southern District of California. By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts.
(f)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
(g)    Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
(h)    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes an electronic signature shall be treated as an
original.




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
EVOFEM BIOSCIENCES, INC.
 
 
 
 
 
/s/ Saundra Pelletier
 
 
Saundra Pelletier, Chief Executive Officer






 
 
 
 
EXECUTIVE
 
 
/s/ Russ Barrans
 
 
Russ Barrans
 
 
 



                        







